     Case 2:14-cv-02234-TLN-DMC Document 288-1 Filed 12/06/19 Page 1 of 4



 1   Pierce Bainbridge Beck Price & Hecht LLP
     Brian J. Dunne (SBN 275689)
 2   bdunne@piercebainbridge.com
     Yavar Bathaee (SBN 282388)
 3   yavar@piercebainbridge.com
     David L. Hecht (pro hac vice)
 4   dhecht@piercebainbridge.com
     355 South Grand Avenue, 44th Floor
 5   Los Angeles, California 90071
     (213) 262-9333
 6
     Dhillon Law Group Inc.
 7   Harmeet K. Dhillon (SBN 207873)
     harmeet@dhillonlaw.com
 8   Nitoj Singh (SBN 265005)
     nsingh@dhillonlaw.com
 9   177 Post Street, Suite 700
     San Francisco, CA 94108
10   (415) 433-1700

11   Attorneys for Plaintiffs Sharidan Stiles and Stiles 4 U, Inc.

12
                                      UNITED STATES DISTRICT COURT
13
                                  EASTERN DISTRICT OF CALIFORNIA
14

15     SHARIDAN STILES, an individual,                      Case No. 2:14-cv-02234-MCE-CMK
       STILES 4 U, INC., a California
16     corporation                                          Hon. Dennis M. Cota

17                      Plaintiffs,                         Declaration of Brian Dunne in
                                                            support of Plaintiffs’ Motion to
18              v.                                          Compel Additional Depositions and/or
                                                            for Leave to Take Depositions in
19     WALMART INC., and AMERICAN                           Excess of 10
       INTERNATIONAL INDUSTRIES,
20                                                          Hearing date:
                        Defendants.                         Time:
21                                                          Dept: 304
                                                            2986 Bechelli Lane
22                                                          Redding, CA 96002
23

24

25

26

27
                                                           1
28

30      Declaration of Brian Dunne in Support of Plaintiffs’ Motion to Compel Depositions and/or for Leave to
                                         Take Depositions in Excess of 10
31
      Case 2:14-cv-02234-TLN-DMC Document 288-1 Filed 12/06/19 Page 2 of 4



 1
                                           Declaration of Brian Dunne
 2

 3   I, Brian Dunne, declare and state as follows:

 4           1.       I am an attorney at law admitted to practice law before this Court and am a partner

 5   at Pierce Bainbridge Beck Price & Hecht LLP. The firm currently serves as counsel of record for
 6
     Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (“Plaintiffs”) in this action. The facts set forth herein
 7
     are true of my own personal knowledge, and if called upon to testify thereto, I could and would
 8
     competently do so under oath.
 9
             2.      On November 29, 2019, Plaintiffs sent Defendants Walmart, Inc. (“Walmart”) and
10

11   American International Industries (“AI”) an email with an attached letter seeking Defendants’ stip-

12   ulation for Plaintiffs to take 13 listed depositions. Attached hereto as Exhibits 1A and 1B are true
13   and correct copies of Plaintiffs’ November 29, 2019 email and letter.
14
             3.      On December 3, 2019, the parties held a meet and confer call to discuss Plaintiffs’
15
     November 29, 2019 request for stipulation to take 13 depositions. During the call, Defendants
16
     Walmart and AI both refused to stipulate to Plaintiffs’ request to take 13 depositions in this action
17

18   because 13 is more than the presumptive limit of 10. Defendants acknowledged, however, that

19   there may possibly be overlap between the designees for the Rule 30(b)(6) depositions and the in-

20   dividually named depositions.
21           4.      Attached as Exhibit 2 is a true and correct copy of a document that AI produced in
22
     discovery in this action: an email from Melanie Patrick to Sheri Davis.
23
             5.      Attached as Exhibit 3 is a true and correct copy of a document that Pacific World
24
     Cosmetics produced in discovery in this action: an email from Melanie Jones to Melanie Patrick.
25

26           6.      Attached as Exhibit 4A is a true and correct copy of a document that Plaintiffs pro-

27   duced in discovery in this action: an email from Sharidan Stiles to Esther Gifford and Melanie
                                                            2
28

30       Declaration of Brian Dunne in Support of Plaintiffs’ Motion to Compel Depositions and/or for Leave to
                                          Take Depositions in Excess of 10
31
      Case 2:14-cv-02234-TLN-DMC Document 288-1 Filed 12/06/19 Page 3 of 4


     Jones. Attached as Exhibit 4B is a true and correct copy of a PDF excerpt of a native Excel docu-
 1

 2   ment that Plaintiffs produced in discovery in this action. Exhibit 4B is an attachment to 4A.

 3             7.       Attached as Exhibit 5 is a true and correct copy of a document that AI produced in

 4   discovery in this action: an email from Delight Slotemaker de Bruine to Reuben Driggers and oth-
 5
     ers.
 6
               8.       Attached as Exhibit 6 is a true and correct copy of a document that AI produced in
 7
     discovery in this action: an email from Reuben Driggers to Terri Cooper.
 8
               9.       Attached as Exhibit 7 is a true and correct copy of a document that AI produced in
 9

10   discovery in this action: an email from Reuben Driggers.

11             10.      Attached as Exhibit 8 is a true and correct copy of a document that AI produced in
12   discovery in this action: an email to Reuben Driggers.
13
               11.      Attached as Exhibit 9 is a true and correct copy of a document that AI produced in
14
     discovery in this action: an email from Sheri Davis to Reuben Driggers and others.
15
               12.      Attached as Exhibit 10 is a true and correct copy of a document that AI produced in
16

17   discovery in this action: an email from Sheri Davis.

18             13.      Attached as Exhibit 11 is a true and correct copy of a document that AI produced in

19   discovery in this action: an email from Delight Slotemaker de Bruine to Terri Cooper, Reuben
20   Driggers, and others.
21
               14.      Attached as Exhibit 12 is a true and correct copy of a document that AI produced in
22
     discovery in this action: an email from Terri Cooper.
23
               15.      Attached as Exhibit 13 is a true and correct copy of a document that AI produced in
24

25   discovery in this action: an email from Terri Cooper to Sheri Davis.

26             16.      Attached as Exhibit 14 is a true and correct copy of a document that AI produced in

27   discovery in this action: an email from Terri Cooper.
                                                             3
28
            Declaration of Brian Dunne in Support of Plaintiffs’ Motion to Compel Depositions and/or for Leave to
                                             Take Depositions in Excess of 10
30

31
     Case 2:14-cv-02234-TLN-DMC Document 288-1 Filed 12/06/19 Page 4 of 4


            17.     Attached as Exhibit 15 is a true and correct copy of a document that Walmart pro-
 1

 2   duced in discovery in this action: an email from Procter & Gamble’s Cheryl Chapman to Heather

 3   Ronchetto.

 4          18.     Attached as Exhibit 16 is a true and correct copy of a document that Walmart pro-
 5
     duced in discovery in this action: an email from Heather Ronchetto to Procter & Gamble’s Cheryl
 6
     Chapman.
 7
            I declare under penalty of perjury under the laws of the State of California that the forego-
 8
     ing is true and correct and that it was executed December 6, 2019, in Los Angeles, CA.
 9

10

11   Dated: December 6, 2019                         Respectfully submitted,

12                                                   Pierce Bainbridge Beck Price & Hecht LLP

13

14                                                   By:       /s/ Brian Dunne
                                                               Brian Dunne
15                                                             Attorneys for Plaintiffs Sharidan Stiles and
                                                               Stiles 4 U, Inc.
16

17

18
19

20

21

22

23

24

25

26

27
                                                           4
28
        Declaration of Brian Dunne in Support of Plaintiffs’ Motion to Compel Depositions and/or for Leave to
                                         Take Depositions in Excess of 10
30

31
